Citation Nr: 0218358	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome.

2.  Entitlement to service connection for a 
gastrointestinal disability.

3.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for hypertension.

4.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for a left ankle scar.

5.  Entitlement to an increased evaluation for residuals 
of a post-traumatic injury to the left heel with left 
posterior tibial nerve neuralgia, currently evaluated as 
20 percent disabling.

6.  Entitlement to an increased evaluation for mild 
wedging of the T11-T12 vertebra with minimal lumbar 
scoliosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1976 to June 
1981.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied entitlement to 
service connection for tarsal tunnel syndrome and a 
gastrointestinal disability.  This rating decision also 
determined that the veteran had not submitted the 
requisite new and material evidence required to reopen 
claims for entitlement to service connection for 
hypertension and a scar on the left ankle.  However, the 
RO did find that an increased evaluation for mild wedging 
of the T11-T12 vertebra with minimal lumbar scoliosis was 
warranted to 10 percent disabling from December 1998.  
Finally, in a rating decision of August 2000, the RO 
denied an increased evaluation for the veteran's residuals 
of a post-traumatic injury to the left heel with left 
posterior tibial nerve neuralgia.  The veteran appealed 
these determinations.

The Board of Veterans' Appeals (Board) notes that the 
veteran submitted a notice of disagreement (NOD) with a 
number of issues decided in the February 2000 rating 
decision.  A statement of the case (SOC) was issued by the 
RO that discussed these issues, however, in his 
substantive appeal (VA Form 9) of February 2002, the 
veteran clearly indicated that only those issues discussed 
in the preceding paragraph were to be forwarded for 
appellate review.  

The substantive appeal of February 2002 also indicated 
that the veteran desired appellate review of the issue of 
entitlement to service connection for left ankle 
neuropathy.  A review of the claims file indicates that in 
a rating decision of June 2001 the RO determined that the 
symptomatology associated with the claimed left ankle 
neuropathy was already evaluated as part of the service-
connected left heel neuralgia.  Therefore, the Board will 
consider the veteran's contentions regarding the left 
ankle neuropathy as part of his claim for an increased 
evaluation for the left heel neuralgia.

In a statement received in August 2001, the veteran 
asserted that he currently suffered with an organic brain 
syndrome that was incurred as a result of his military 
service.  Since service connection for such a disorder was 
previously denied, the Board finds that this statement and 
the attached documents raises the issue of whether the 
veteran has submitted the requisite new and material 
evidence required to reopen a claim for entitlement to an 
organic brain syndrome.  It is further determined that 
this issue is not properly before the Board at the present 
time and that it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to 
the RO for the appropriate action.

Finally, in a deferred rating decision of March 2002, the 
RO indicated that entitlement to service connection for 
lumbar spine arthritis had been appealed.  The veteran's 
representative has contented in subsequent written 
statements that such a disability should be awarded 
service connection.  However, a review of the claims file 
reveals that this issue has not been formally adjudicated 
by the RO.  The rating decisions and SOC's have 
consistently adjudicated the lumbar scoliosis as part of 
the evaluation of the veteran's thoracic spine wedging.  
There does not appear to be any separate determination in 
these documents regarding service connection for any 
lumbar spine arthritis.  As this issue is not properly 
before the Board at this time and it is not inextricably 
intertwined with any issue on appeal, this issue is 
referred to the RO for the appropriate action.



REMAND

In a VA Form 9 (Substantive Appeal) received in February 
2002, the veteran indicated that he wanted a hearing 
before the Board sitting in Washington, D.C.  Such a 
hearing was scheduled for July 2002, but the veteran in 
late May 2002 notified the Board that he would be unable 
to attend such a hearing due to financial difficulties.  
In June 2002, the veteran requested a video conference 
hearing before the Board.  As the veteran has 
appropriately submitted a request for a Board hearing, the 
Board must remand this case to the RO so that a video 
conference hearing can be scheduled.  See 38 C.F.R. 
§§ 20.703, 20.704 (2002).

In addition, the veteran filed a claim in November 2000 
for a total disability evaluation for individual 
unemployability (TDIU) due to his service-connected 
disabilities.  This claim was denied in a rating decision 
of June 2001 and the veteran submitted a NOD to this 
determination in August 2001.  A SOC has yet to be issued 
on this matter.  

Based on the above evidence, the Board finds that the 
veteran has filed a timely NOD regarding the issue of 
TDIU.  See 38 C.F.R. §§ 20.200, 20.201 (2002).  This issue 
must be remanded to the RO so that the appropriate SOC can 
be provided to the veteran and his representative.  See 
Manlincon v. West, 12 Vet. App. 238 (1999): see also 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2002).  The Board takes 
this opportunity to inform the veteran and his 
representative that in order to received appellate review 
of any determination regarding TDIU, the veteran must 
submit a timely substantive appeal (VA Form 9).  See 
38 C.F.R. §§ 20.200, 20.202 (2002).

Therefore, in order to ensure that the veteran's due 
process rights, this case is REMANDED to the RO for the 
following:

1.  The RO should issue a SOC regarding 
its June 2001 denial of entitlement to 
TDIU.  

2.  The RO should schedule the veteran 
for a hearing before the Board via 
video conference.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




